Citation Nr: 1046501	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 1, 2003, for 
the grant of service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement to an 
earlier effective date for bilateral knee disability.  A notice 
of disagreement was filed in November 2009, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in July 2009.  The Veteran testified at a Board hearing 
in July 2010; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A September 2008 rating decision granted entitlement to service 
connection for bilateral knee strain, status post residuals of 
right knee surgery, assigning separate 10 percent disability 
ratings, effective August 1, 2003.  In October 2008, the Veteran 
requested an earlier effective date.  A January 2009 rating 
decision denied entitlement to an earlier effective date.  In 
November 2009, the Veteran submitted a notice of disagreement 
expressing disagreement with the effective date assigned, and 
also stated that he believed that a clear and unmistakable error 
had been made in a 1980 rating decision.  A statement of the case 
was issued in June 2009 pertaining to the issue of entitlement to 
an earlier effective date and a substantive appeal was received 
in July 2009.  At the Board hearing, the crux of the Veteran's 
argument was that the September 1980 rating decision was clearly 
and unmistakably erroneous in denying entitlement to service 
connection for residuals of Osgood-Schlatter's disease 
bilaterally, and thus he should be entitled to an earlier 
effective date for the grant of service connection for bilateral 
knee disability.  To date, however, the RO has not adjudicated 
the Veteran's claim of clear and unmistakable error as to the 
September 1980 rating decision.  The issue of entitlement to an 
earlier effective date for bilateral knee disability is 
inextricably intertwined with the issue of whether the September 
1980 rating decision contained clear and unmistakable error, thus 
a Remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the Veteran's 
claim of clear and unmistakable error as to 
the September 1980 rating decision which 
denied service connection for residuals of 
Osgood-Schlatter's disease bilaterally.  If 
the Veteran disagrees with the 
determination, he must file a notice of 
disagreement, and following issuance of a 
statement of the case, a substantive appeal 
to trigger Board jurisdiction of this 
matter.  See 38 C.F.R. § 20.200 (2010) (An 
appeal consists of a timely filed notice of 
disagreement in writing and after a 
statement of the case has been furnished, a 
timely filed substantive appeal.).  

2.  If the clear and unmistakable error 
claim is denied, t he RO should, then, 
readjudicate the Veteran's claims of 
entitlement to an earlier effective date 
for the grant of service connection for 
bilateral knee disability.  If the 
determination remains unfavorable to the 
Veteran, the RO must issue a Supplemental 
Statement of the Case and provide the 
Veteran and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



